         Case 1:17-cv-10243-MKV Document 46 Filed 08/04/20 Page 1 of 1


                                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                ELECTRONICALLY FILED
                                                                             DOC #:
 YU HING SU, et al., on their own behalf and on                              DATE FILED: 8/4/2020
 behalf of all others similarly situated,

                            Plaintiffs,                            1:17-cv-10243 (MKV)
                       -against-                                          ORDER
 HAILU ASIAN BISTRO, et al,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff has filed a motion for a default judgment [ECF #42-44]. As required, Plaintiff

attempted to serve the motion papers on the defaulting corporate Defendant, doing so by mail.

See ECF #45. However, as the Court has previously noted, the restaurant is no longer in

operation at the address to which Plaintiff mailed the motion papers. See ECF #37 at 1; ECF #41

at 4, n.1. Thus, it appears to the Court that service of the motion papers by mail at that address is

not effective to put the corporate Defendant on notice of the pending motion. Accordingly,

       IT IS HEREBY ORDERED that the Plaintiff file a letter, no longer than three pages, on

or before August 11, 2020 explaining why service of both the Complaint in this action and the

papers concerning the default judgment motion on the corporate Defendant is proper.

SO ORDERED.


                                                      _________________________________
Date: August 4, 2020                                        MARY KAY VYSKOCIL
      New York, NY                                          United States District Judge
